Citation Nr: 1226820	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  08-02 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a higher initial rating for adjustment disorder with depressed mood, currently rated as 30 percent disabling. 

2.  Entitlement to higher initial ratings for degenerative disc disease (DDD)/degenerative joint disease (DJD) of the lower thoracic spine, currently rated as 20 percent disabling prior to December 21, 2006 and 40 percent disabling from that date.  

3.  Entitlement to an increased rating for a chronic left ankle sprain, currently rated as 10 percent disabling.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to October 1960.  

These matters come before the Board of Veterans' Appeals (Board) from multiple rating decisions issued by Department of Veterans' Affairs (VA) Regional Offices (ROs) in New York, New York and Cleveland Ohio.  However, jurisdiction has remained with the New York, New York RO. 

In a rating decision issued by the New York RO  in July 2006, it granted service connection for adjustment disorder with depressed mood and assigned a 30 percent disability evaluation, effective March 20, 2006; continued to rate the chronic left ankle sprain as 10 percent disabling; and deferred the issue regarding DDD/DJD of the lower thoracic spine. 

In a rating decision issued by the New York RO in November 2006 service connection was granted for DDD/DJD of the lower thoracic spine with an initial rating of 20 percent, effective March 20, 2006.  

In a rating decision issued in June 2007, the Cleveland RO denied entitlement to TDIU and continued the ratings assigned for the service-connected psychiatric, lower thoracic, and left ankle disabilities.  

In January 2008 the New York RO increased the initial rating for the lower thoracic spine disability to 40 percent, effective December 21, 2006.  

In May 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the local RO (Travel Board); a transcript of that hearing is of record.  

In May 2012, updated VA treatment records were added to the Veteran's Virtual VA Folder.  These records have not been reviewed by an agency of original jurisdiction (AOJ).  However, at the Travel Board hearing the representative indicated a desire to waive AOJ consideration, and also submitted a written waiver of regional office consideration of the additional evidence and records at the time of the Travel Board hearing.  Regardless, given the favorable outcome below, the Veteran is not prejudiced by such consideration.  38 C.F.R. § 20.1304(c).  

The United States Court of Appeals for Veteran's Claims (Court) has essentially held that where a decision grant a total rating for service connected disability, the underlying claim may be deemed to raise a claim for special monthly compensation.  Bradley v. Peake, 22 Vet. App. 280 (2008).  The question of entitlement to special monthly compensation is referred to the RO for initial adjudication.

The issues of entitlement to higher ratings for service-connected lower thoracic spine and chronic left ankle sprain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Since the effective date of service connection, the Veteran's adjustment disorder with depressed mood has been manifested by total occupational and near total social impairment.


CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for adjustment disorder with depressed mood have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic Code 9434 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  The Board's decision constitutes a full grant of the benefit sought on appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Legal Criteria--Rating Adjustment Disorder with Depressed Mood

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will; however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999). 

The Veteran's adjustment disorder with depressed mood is rated under Diagnostic Code 9434 (Major Depressive Disorder) that is evaluated under a general formula for rating mental disorders 38 C.F.R. § 4.130.  The rating formula incorporates the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2011).

Under the general formula, a 50 percent rating is warranted if the mental disorder is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 70 percent rating, will be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id.

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. 4.130, Diagnostic Code 9434.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.'  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of between 31 and 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). Id.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).

On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

VA treatment records dated from March 2005 to May 2012 reveal ongoing treatment for a psychiatric disorder with the same psychiatrist.  In March 2006, the psychiatrist noted that the Veteran had a limited insight, difficulty controlling emotions, and difficulty sustaining gainful employment.  

On April 2006 VA examination, the examiner noted that the Veteran lived with his wife.  On examination, he was well-groomed, obese, had good eye contact, had no problems with thought process or communication, delusions, hallucinations, suicidal or homicidal ideations, or inappropriate behavior.  He was independent with his activities of daily living.  He did not complain of memory problems and no memory testing was done.  He had no obsessive-compulsive type complaints.  His rate and flow of speech were within normal limits.  He was relevant, logical, and coherent.  He did not report any anxiety or panic attacks.  He stayed to himself a lot and stayed in the house.  He had difficulty with sleeping.  He was diagnosed with adjustment disorder with depressed mood secondary to his numerous medical conditions, including his service-connected ankle, and assigned a GAF score of 55.  

On a June 2006 psychiatric questionnaire the Veteran's VA treating psychiatrist, checked "Yes" when asked if the Veteran's experienced occupational and social impairment with deficiencies in most areas.  He checked "Yes" when asked if the Veteran was unemployable due to his service-connected psychiatric condition. 

On March 2007 VA examination, the Veteran had complaints of increasing irritability as one of his major problems.  He reported the irritability was present for the past 2-3 months, although his wife suggested that it might go back to somewhat more than a year.  He reported several recent deaths within his family.  He focused on his own decreased functioning, which appeared related to both his age and pain.  He felt saddened by his suffering and his sense of self-esteem had decreased as a result.  

Socially, he had a loss of interest and a decrease in participation in his family involvements.  Pain appeared to limit participation in his house chores and responsibilities, which led to sadness and regret.  Cognitively, he focused on end of life issues.  He was filled with fear of dying, getting sick, and getting older.  The examiner reported that the Veteran's symptomology had increased over the past several months, possibly year.  A combination of life events, plus aging, and pain yielded social withdrawal, increased sleep disturbance, loss of interest, reduction in socialization, increased irritability, and disgust for life itself.  He was again assigned a GAF of 55.  

On August 2008 psychiatric questionnaire, the Veteran's VA treating physician checked "No" when asked if the Veteran had total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  He specifically reported that the Veteran was unemployable and had social isolation.  

The psychiatrist underlined such symptoms as depressed mood, anxiety, panic attacks, chronic sleep impairment, difficulty in understanding complex commands, impairment of short and long term memory, forgetting to complete tasks, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and near continuous panic attacks or depression affecting the ability to function independently, appropriately, and effectively; as well as difficulty in adapting to stressful circumstances.  He again checked "Yes" when asked if the Veteran was unemployable due to his service connected psychiatric condition.  

On VA examination in November 2009, the examiner noted that the Veteran's social function was significantly impaired by chronic depression.  The Veteran reported that he had few contacts with family and only one friend.  He had diminished interest in participation in usual activities.  He was often irritable and argumentative as a result of the chronic depression stemming from his chronic pain and debilitation.  He was also experiencing chronic feelings of fatigue resulting from insomnia, which was a result of his chronic pain. 

The chronic symptoms of depression were getting worse in conjunction with his worsening debilitation and chronic pain, which was an outgrowth of his service-connected spinal and ankle problems.  

The examiner reported moderate social impairment secondary to chronic depression.  The examiner noted that the Veteran was retired.  The Veteran needed assistance from his wife to maintain minimal personal hygiene and other basic activities of daily living.  He had some significant short-term memory deficits and anxiety.  The examiner related the Veteran's depression to his service-connected disabilities and added that this depression was the same clinical entity as the major depressive disorder for which the Veteran was already service-connected.  He was assigned a GAF of 50.  

On an August 2010 psychiatric/psychological impairment questionnaire, the Veteran's VA treating psychiatrist indicated that the Veteran had deficiencies in family relations and mood; depression affecting the ability to function independently, appropriately, and effectively; difficulty in adapting to stressful situations; and the inability to establish and maintain effective relationships.  

The psychiatrist indicated that the Veteran was "moderately limited (significantly affects but does not totally preclude the individual's ability to perform the activity)."  He also reported that the Veteran was markedly limited in his ability to remember locations and work-like procedures; maintain attention and concentration for extended periods; perform activities within a schedule, maintain regular attendance, and be punctual; work in coordination with or proximity to others without being distracted; complete a normal workweek without interruptions from psychologically based symptoms; respond appropriately to changes in the work setting; and  to travel to unfamiliar places or use public transportation.  

The psychiatrist indicated that the Veteran's impairments would cause him to be absent from work more than three times per month.  The psychiatrist reported that the description of the Veteran's symptoms and limitations had been present since 2006 and that the Veteran's mental condition was affected by his physical conditions and pain and incapacity.  

On November 2011 VA examination, the Veteran was diagnosed with Major Depressive Disorder.  The examiner found that this was the only mental disorder that the Veteran had and differentiating what symptoms were attributable to each diagnoses was not applicable.  The examiner found that in regard to the Veteran's mental diagnosis there was total occupational and social impairment.  

The Veteran reported that he could not concentrate and that he had insomnia, chronic pain, and increased stress (from his wife's stroke in May 2011).  The examiner noted the Veteran's symptoms of depressed mood, anxiety, chronic sleep impairment, and impairment of short and long term memory and would forget to complete tasks.  He had disturbances of mood and motivation, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting in stressful circumstances.  He had impaired impulse control such as unprovoked irritability, but with no periods of violence.  He felt guilty about losing his temper with his wife.  He needed assistance from her and now she needed assistance from him, which caused him much stress.  He experienced fatigue, apathy and social withdrawal.  He no longer accepted invitations to go out of his house and stayed home.  

The examiner opined that the service connected major depressive disorder symptoms had increased since his last evaluation and his psychosocial and occupational functioning had decreased to such an extent that he was now not able to obtain, maintain, or sustain gainful employment due to his service-connected psychiatric disability.  He was assigned a GAF of 40.  

At his May 2012 Travel Board hearing, the Veteran reported that he did not like to be around crowds and had problems with his anger.  He also reported that was not capable of working due to his inability to concentrate.  

On a May 2012 psychiatric/psychological impairment questionnaire, the Veteran's VA treating psychiatrist reported a current GAF of 55.  The lowest GAF in the past year was 50 with the highest of 65.  The psychiatrist found that the Veteran's symptoms included: memory loss for names of close relatives, own occupation or own name; deficiencies in family relations and mood; intermittent inability to perform activities of daily living; persistent irrational fears; deficiencies in work or school; depression affecting the ability to function independently, appropriately, and effectively; difficulty in adapting to stressful situations; and anxiety and insomnia.  The psychiatrist indicated that the disability was markedly limiting in that it effectively precluded the individual from performing the activity in a meaningful manner).  

The psychiatrist responded "no" when asked "In your medical opinion, do you feel your patient would be capable of performing gainful employment with the symptoms and limitations stemming from his/her psychological impairment?"  The psychiatrist reported that the earliest date that the description of symptoms and limitation applied was before 2006.  

Analysis

Although the record reflects that the Veteran's psychiatric disability has been diagnosed as adjustment disorder with depressed mood and major depressive disorder; all of his psychiatric symptoms have been attributed to his service-connected psychiatric disability.  Additionally, when it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102 (2011).  As such, all of the psychiatric symptoms are rated as part of the service connected disability.

It also appears that there has been some divergence in opinion as to the severity of the Veteran's psychiatric disability.  His treating psychiatrist has generally described the disability as moderate and assigned GAFs indicative of that level of disability.  The most recent VA examiner found, on the other hand, that the psychiatric disability caused total occupational and social impairment.

Both mental health professionals have found; however, that the psychiatric disability essentially renders the Veteran unemployable.  Such a finding is equivalent to a finding of total occupational impairment.

While the record reflects that the Veteran has had a relationship with his wife, and the November 2009 VA examiner reported a moderate social impairment, the record overall, however, reflects poor or very limited social functioning.  On April 2006 and March 2007 VA examinations it was noted that he "stayed to himself a lot," stayed in the house, had a loss of interest, decreased participation in family involvements, and social withdrawal.  The November 2011, VA examiner found total social impairment.  

The June 2006, August 2008, August 2010, and May 2012 psychiatric/psychological impairment questionnaires by the Veteran's ongoing VA treating psychiatrist reported social isolation, difficulty in establishing and maintaining social relationships and that he had such symptoms during the entire appeal period.

The record shows total occupational impairment and serious social impairment.  In the Board's view, this level of symptomatology most closely approximates total occupational and social impairment.  These are the criteria for a 100 percent rating.  See Mauerhan, Supra.  Therefore, the criteria for a 100 percent rating have been met throughout the appeal period. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.21, 4.130, DC 9434.  This is the maximum benefit provided under law. 

Total Rating for Compensation Based on Individual Unemployability (TDIU)

Although the Veteran did not formally file a claim for TDIU until December 2006, TDIU is an element of all appeals of an initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Hence the TDIU claim coincides with the initial and increased rating issues on appeal.

TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

The instant decision grants the Veteran a 100 percent schedular rating for adjustment disorder with depressed mood throughout the appeal period; hence, his service connected disabilities have not been rated less than total at any period during the appeal.  

If VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis; and a claim for TDIU during that period is rendered moot.  Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU moot where 100 percent schedular rating was awarded for the same period); see Locklear v. Shinseki, 24 Vet. App. 311, 314, n.2 (2011). 

The claim for TDIU is therefore moot.  Id.  As such, it is dismissed.



ORDER

An initial 100 percent rating for adjustment disorder with depressed mood is granted, effective March 20, 2006.

The appeal, as to entitlement to a TDIU, is dismissed. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

VA treatment records reflect that the Veteran was involved in a motor vehicle accident in 1984 in which he injured his neck and back and that he applied for Social Security Administration (SSA) disability benefits around the same time.  During his May 2012 hearing, the Veteran reported that he applied for SSA disability benefits in 1984 and was eventually awarded those benefits in 1989.  He indicated that SSA considered his chronic bronchitis and depression and mental disabilities in awarding disability benefits.  He also stated that SSA "knew about the ankle."  The Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108 -09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and may be relevant.

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e) (2) (2011). 

Here, the evidence of record reveals that pertinent private medical records regarding the Veteran's left ankle and thoracic spine disability remain outstanding.  On a VA Form 2142, the Veteran identified treatment for his left ankle and/or spine from S.R.S. (physical rehabilitation) in December 2007, Dr. G.J.D. in January 2007, and Dr. R.N.A. in February 2007, however, there is no indication that VA sought to obtain these records.  While the Veteran's representative submitted treatment records from Dr. G.J.D. dated from September 2009 to August 2010, these treatment records are incomplete.  As mentioned above, the Veteran specifically referenced treatment in January 2007 and in December 2006 correspondence, Dr. G.J.D. reported that he had been treating the Veteran for his left ankle disability since 1984 and that the Veteran had low back pain since February 2006.  

Additionally, while Dr. V.M. reported on June 2006 Physician's Questionnaire that he was not considered the primary care provider regarding the Veteran's spine disability, he revealed that he was an internist who had been treating the Veteran for the previous two years and such records may be pertinent to the Veteran's left ankle and spine disabilities.  

Also, in December 2006 correspondence, Dr. R.N.A. reported that he had been treating the Veteran for his left ankle, other correspondence dated in July 2008 revealed that the Veteran was receiving treatment for his left ankle at Avenue U Foot Care, Inc, and January 2009 VA treatment record noted that the Veteran was seen and X-rayed by an outside orthopedist in October 2008 for his chronic ankle condition.  Such treatment records have not been associated with the claims file. 

A remand is necessary to attempt to obtain any identified private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision. 

All efforts to obtain these records must be documented in the claims file.

Efforts to obtain these records should continue until it is reasonably certain that they are unavailable or that further efforts to obtain them would be futile.

If the records cannot be obtained, the Veteran should be so advised; he should also be told of the efforts made to obtain the records, and of any further action that will be taken on his claim.

2.  Request that the Veteran identify any medical treatment records for left ankle and thoracic spine disabilities and furnish appropriate authorization for the release of private medical records, to include treatment records and radiographic reports from Dr. G.J.D. dated from March 2005 to the present, .R.S. (physical rehabilitation) dated from December 2007 to the present, Dr. R.N.A. dated from 2005 to the present, Dr. V.M. dated from 2004 to the present, and Avenue U Foot Care, Inc., as well as October 2008 Orthopeadic treatment records and X-ray report.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.  

If any requested records cannot be obtained, the Veteran should be so advised; he should also be told of the efforts made to obtain the records, and of any further action that will be taken on his claim.

3.  If newly received evidence indicates a change in the Veteran's back or ankle disabilities; he should be afforded new examinations.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


